EXHIBIT 10.1

JOINDER AND SECOND AMENDMENT

TO

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Joinder and Second Amendment to the Fourth Amended and Restated Loan and
Security Agreement (this “Amendment”) is made as of March 29, 2013, among
Regional Management Corp., Regional Finance Corporation of South Carolina,
Regional Finance Corporation of Georgia, Regional Finance Corporation of Texas,
Regional Finance Corporation of North Carolina, Regional Finance Corporation of
Alabama, Regional Finance Corporation of Tennessee, Regional Finance Company of
New Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance
Company of Missouri, LLC, Regional Finance Company of Georgia, LLC, RMC
Financial Services of Florida, LLC, Regional Finance Company of Louisiana, LLC
and Regional Finance Company of Mississippi, LLC (each individually a “Borrower”
and collectively the “Borrowers”), the financial institutions listed therein
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A. as agent for the
Lenders (in its capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers (other than Regional Finance Company of Georgia, LLC, RMC
Financial Services of Florida, LLC, Regional Finance Company of Louisiana, LLC
and Regional Finance Company of Mississippi, LLC), Lenders and Agent are parties
to that certain Fourth Amended and Restated Loan and Security Agreement dated as
of January 18, 2012 and amended on July 31, 2012 (as may be further amended,
restated, modified, substituted, extended, or renewed from time to time, and
together with all of its exhibits, schedules and attachments thereto,
collectively the “Agreement” or the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on March 21,
2013, there is currently outstanding the aggregate principal amount of
$274,349,053.38 under the revolving credit facility.

WHEREAS, the Borrowers have requested that the Lenders modify certain provisions
of the Agreement and the Lenders are willing to do so on the terms and
conditions as hereinafter set forth, including but not limited to the conditions
that Regional Finance Company of Georgia, LLC, RMC Financial Services of
Florida, LLC, Regional Finance Company of Louisiana, LLC and Regional Finance
Company of Mississippi, LLC (collectively, the “Additional Borrowers”) become a
party to the Loan Agreement, each as a Borrower.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

  1. The Borrowers, Lenders and Agent agree that the Recitals above are a part
of this Amendment. Unless otherwise expressly defined in this Amendment, terms
defined in the Loan Agreement shall have the same meaning under this Amendment.

 

  2. The Borrowers represent and warrant to the Lenders as follows:

(a) Each Borrower is a corporation or limited liability company, as applicable,
and is duly organized and validly existing in good standing under the laws of
the state in which it is incorporated or organized, as applicable.

(b) Each Borrower has the power and authority to execute and deliver this
Amendment and perform its obligations hereunder and has taken all necessary and
appropriate corporate or limited liability company, as applicable, action to
authorize the execution, delivery and performance of this Amendment.

(c) The Loan Agreement, as amended by this Amendment, the Fourth Amended and
Restated Pledge Agreement (as previously amended by that certain First Amendment
to Fourth Amended and Restated Pledge Agreement dated October 29, 2012 and that
certain Second Amendment to Fourth Amended and Restated Pledge Agreement dated
of even date herewith) and each of the other Loan Documents are each hereby
ratified, remain in full force and effect, and each constitutes the valid and
legally binding obligation of each Borrower, enforceable in accordance with its
terms.

(d) All of the Borrowers’ representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct on and as of the
date of the Borrowers’ execution of this Amendment.

(e) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default have occurred and are continuing under the
Loan Agreement or the other Loan Documents.

 

  3. The Loan Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Borrower” and “Borrowers” and replacing it with the following:

“Borrower” and “Borrowers” shall mean Regional Management Corp., Regional
Finance Corporation of South Carolina, Regional Finance Corporation of Georgia,
Regional Finance Corporation of Texas, Regional Finance Corporation of North
Carolina, Regional Finance Corporation of Alabama, Regional Finance Corporation
of Tennessee, Regional Finance Company of New Mexico, LLC, Regional Finance
Company of Missouri, LLC, Regional Finance Company of Oklahoma, LLC, Regional
Finance Company of Georgia, LLC, RMC Financial Services of Florida, LLC,
Regional Finance Company of Louisiana, LLC and Regional Finance Company of
Mississippi, LLC (each individually a “Borrower” and collectively the
“Borrowers”)

 

- 2 -



--------------------------------------------------------------------------------

  (b) Section 1.1 of the Agreement is hereby amended by deleting subsection
(c) of the definition of “Collateral” and replacing it with the following:

“(c) all Goods, Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, General Intangibles, Instruments, Investment Property,
Letter of Credit Rights, Letters of Credit and money, and all oil and gas and
other minerals before extraction, of any Borrower in which any Lender receives a
security interest or which thereafter come into any Lender’s possession,
custody, or control (each defined term listed above and not otherwise defined
herein shall have the meaning ascribed to such term in the Uniform Commercial
Code in any such relevant jurisdiction);”

 

  (c) The Schedules of the Agreement are hereby deleted in their entirety and
replaced with the Schedules attached hereto.

 

  4. This Amendment shall become effective when and only when (a) this Amendment
shall be executed and delivered by each Borrower, the Agent and the Required
Lenders, (b) the Agent shall have received a certificate of the Secretary of
each Borrower as to (x) resolutions of its board of directors, or applicable
governing body, then in full force and effect authorizing the execution,
delivery and performance of this Amendment and (y) the incumbency signatures of
those of its officers authorized to act with respect to this Amendment, (c) the
Agent shall have received an executed Reaffirmation from the Guarantors, (d) the
Agent shall have received executed each of the Notes and the Pledge, as amended
and restated and (e) the Agent shall have received such additional closing
documents as it shall reasonably specify in connection with the transactions
contemplated hereby.

 

  5. The Borrowers hereby issue, ratify and confirm the representations,
warranties and covenants contained in the Loan Agreement, as amended hereby and
each of the other Loan Documents given by the Borrowers in favor of the Lenders.
The Borrowers agree that this Amendment is not intended to and shall not cause a
novation with respect to any or all of the Obligations. Without limiting the
generality of the foregoing, the Additional Borrowers hereby grants to the
Agent, for the benefit of the Agent and the Lenders, a continuing security
interest, lien on, assignment of and right of setoff against, all Collateral of
the Additional Borrowers, whether now owned or hereafter acquired or arising,
regardless of where located to secure the Obligations (as defined in the Loan
Agreement).

 

- 3 -



--------------------------------------------------------------------------------

  6. In consideration of Regional Finance Company of Georgia, LLC, RMC Financial
Services of Florida, LLC, Regional Finance Company of Louisiana, LLC and
Regional Finance Company of Mississippi, LLC becoming Borrowers under the Loan
Agreement, the Borrowers and the Lenders hereby consent to and the Agent hereby
acknowledges pursuant to Section 11.1(i) of the Loan Agreement the termination
of (i) that certain Security Agreement dated on or about October 29, 2012
between Regional Finance Company of Louisiana, LLC and the Agent, (ii) that
certain Security Agreement dated as of October 29, 2012 between Regional Finance
Company of Mississippi, LLC and the Agent, (iii) that certain Guaranty dated on
or about October 29, 2012 between Regional Finance Company of Louisiana, LLC and
the Agent and (iv) that certain Guaranty dated as of October 29, 2012 between
Regional Finance Company of Mississippi, LLC and the Agent. Notwithstanding the
foregoing by signing this Amendment Regional Finance Company of Mississippi, LLC
and Regional Finance Company of Louisiana, LLC shall become Borrowers under the
Loan Agreement and their obligations with respect to Section 4 of the Loan
Agreement shall be in full force and effect.

 

  7. The Borrowers acknowledge and warrant that the Lenders have acted in good
faith and have conducted itself in a commercially reasonable manner in its
relationships with the Borrowers in connection with this Amendment and generally
in connection with the Loan Agreement and the Obligations, the Borrowers hereby
waiving and releasing any claims to the contrary.

 

  8. The Borrowers shall pay at the time this Amendment is executed (or as
otherwise provided for in this Agreement) and delivered all fees, commissions,
costs, charges, taxes and other expenses incurred by the Lenders and their
counsel in connection with this Amendment, including, but not limited to,
reasonable fees and expenses of the Lenders’ counsel and all recording fees,
taxes and charges.

 

  9. This Amendment is one of the Loan Documents. This Amendment may be executed
in any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and taken together
shall constitute but one and the same instrument. The parties agree that their
respective signatures may be delivered by fax or PDF (via email). Any party who
chooses to deliver its signature by fax or PDF (via email) agrees to provide a
counterpart of this Amendment with its inked signature promptly to each other
party.

 

  10. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS
AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

  11. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, ACTION OR OTHER
PROCEEDING ARISING UNDER OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BORROWERS

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

 

By:   /s/ Donald E. Thomas Name: Donald E. Thomas

Title: Executive Vice President and Chief Financial Officer of each of the
above-listed corporations and Executive Vice President and Chief Financial
Officer of each of the above-listed limited liability companies

AGENT

BANK OF AMERICA, N.A.,

as Agent

 

By:   /s/ Bruce Jenks

Name: Bruce Jenks

Title: Vice President

 

- 5 -



--------------------------------------------------------------------------------

LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

 

By:   /s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President

Commitment = $100,000,000.00

BMO HARRIS FINANCING, INC.,

as a Lender

 

By:   /s/ Michael S. Cameli

Name:   Michael S. Cameli Title:   Director

Commitment = $44,000,000.00

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender

 

By:   /s/ Daniel McCarthy

Name:   Daniel McCarthy Title:   Vice President

Commitment = $35,000,000.00

CAPITAL ONE, N.A.,

as a Lender

 

By:    

Name:   Title:  

Commitment = $44,000,000.00



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A.

as a Lender

 

By:   /s/ Stephanie Hopkins

Name:   Stephanie Hopkins Title:   Senior Vice President

Commitment = $22,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

 

By:   /s/ Nolan K. Stribe

Name:   Nolan K. Stribe Title:   Vice President

Commitment = $80,000,000.00

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

Location of Records Concerning Collateral

509 West Butler Road, Greenville, South Carolina 29607

Location of Collateral and Places of Business

509 West Butler Road, Greenville, South Carolina 29607, and the following branch
locations:

 

815 West Greenwood Street, Suite 3    Abbeville    SC    29620 314 Richland
Avenue West    Aiken    SC    29801 458 1st Street SW    Alabaster    AL   
35007 8144 U.S. Highway 431    Albertville    AL    35950 792 Commerce Drive,
Suite 101    Alexander City    AL    35010 2705 North Main Street, Suite C   
Anderson    SC    29621 2705 N. Main Street, Suite G    Anderson    SC    29621
1310 Quintard Avenue    Anniston    AL    36201 1215 Anthony Drive, Suite G; PO
Box 3225    Anthony    NM    88021 1321 Bell Road    Antioch    TN    37013 583
Brindlee Mountain Pkwy., PO Box 933    Arab    AL    35016 840 Secretary Drive
   Arlington    TX    76015 1337 C East Dixie Drive    Asheboro    NC    27203
473 Hendersonville Road, Suite A    Asheville    NC    28803 920 Highway 72 E,
Brookhill Plaza, PO Box 288    Athens    AL    35611 959 Gilbert Ferry Road, SE,
Suite M    Attalla    AL    35954 2140 East University Drive, Suite E    Auburn
   AL    36830 6615 Airport Blvd.    Austin    TX    78752 719 West William
Cannon, Suite 112    Austin    TX    78745 1016 La Posada Drive, Suite 270   
Austin    TX    78752 197 Main Street    Barnwell    SC    29812 112D West
Church Street    Batesburg    SC    29006 2303 Boundary Street, Suite 3   
Beaufort    SC    29902 6240 Phelan Blvd.    Beaumont    TX    77706 218 City
Square    Belton    SC    29627 145 Hwy 15 & 401 Bypass, Suite 7   
Bennettsville    SC    29512 5031 Ford Parkway, Suite 104    Bessemer    AL   
35020 1930 Edwards Lake Road, Suite 120    Birmingham    AL    35235 981 U.S.
Highway 431 South    Boaz    AL    35957 3906 Hwy 9, Suite C    Boiling Springs
   SC    29316 1135 Volunteer Parkway, Suite 1    Bristol    TN    37620 857 E.
Washington Street, Suite D    Brownsville    TX    78520 1710 C, Suite 101 South
Texas Avenue    Bryan    TX    77802 2140 S. Church Street    Burlington    NC
   27215 1047 Broad Street    Camden    SC    29020 528 Knox Abbott Drive   
Cayce    SC    29033 567 King Street    Charleston    SC    29403 1300 Savannah
Highway, Suite 12    Charleston    SC    29407



--------------------------------------------------------------------------------

9123 Monroe Road, Suite 100    Charlotte    NC    28270 7309 East Independence
Blvd., Suite 24    Charlotte    NC    28227 5210 North Tryon Street, Unit B   
Charlotte    NC    28213 6407 South Blvd., Suite J    Charlotte    NC    28217
3250 Wilkinson Blvd., Suite H    Charlotte    NC    28208 5716 Ringgold Road,
Unit 106    Chattanooga    TN    37412 233 Second Street    Cheraw    SC   
29520 220 Town Mart    Clanton    AL    35045 891 Keith Street, Suite 6   
Cleveland    TN    37311 6729 L Two Notch Road    Columbia    SC    29223 810
Dutch Square Blvd., Suite 102    Columbia    SC    29210 7509 Garners Ferry
Road, Suite F    Columbia    SC    29209 6729 Two Notch Road, Unit B    Columbia
   SC    29223 136 Bear Creek Pike, Suite E    Columbia    TN    38401 3401 W.
Davis Street, Suite A1    Conroe    TX    77304 302 Main Street    Conway    SC
   29526 516 S. Willow Avenue    Cookeville    TN    38501 4918 Ayers Road,
Ayers Plaza, Suite 136    Corpus Christi    TX    78415 126 Crossings Way, Suite
15    Crossville    TN    38555 1710 2nd Avenue SW, Suite 5    Cullman    AL   
35055 3186 Alabama Highway 157    Cullman    AL    35058 200 Able Drive, Suite
12    Dayton    TN    37321 2699 Sandlin Rd., Suite B-2    Decatur    AL   
35601 2314 6th Avenue SE, Suite B PO Box 298 (35602)    Decatur    AL    35601
2400 Veterans Blvd., Suite 10    Del Rio    TX    78840 121 Henslee Drive, Suite
H    Dickson    TN    37055 222 East Main Street    Dillon    SC    29536 3074
Ross Clark Circle, Suite 8    Dothan    AL    36301 5410 NC Highway 55, Suite R
   Durham    NC    27713 220 Jefferson Street    Eagle Pass    TX    78852 6932
Calhoun Memorial Hwy., Suite G    Easley    SC    29640 710 South Pendleton
Street    Easley    SC    29640 229 Apple Square Plaza    Edgefield    SC   
29824 613 East University Drive    Edinburg    TX    78539 500 N. Oregon, Suite
E    El Paso    TX    79901 8720 Alameda Avenue, Suite A    El Paso    TX   
79907 3333 N. Yarbrough Drive, Suite V    El Paso    TX    79925 9861 Dyer
Street, Suite 4    El Paso    TX    79924 6920 Delta Drive, Suite 2    El Paso
   TX    79905 1605 George Dieter Drive, Suite 302    El Paso    TX    79936
1111 Ireland Drive, Suite 102    Fayetteville    NC    28304 2801 Mall Road,
Suite 9    Florence    AL    35630 163 Cox Creek Parkway    Florence    AL   
35630 355 West Evans Street    Florence    SC    29501 1222 West Evans Street   
Florence    SC    29501 1123 N. McKenzie Street    Foley    AL    36535 2308
Gault Avenue North    Fort Payne    AL    35967 1518 Pennsylvania Avenue    Fort
Worth    TX    76104



--------------------------------------------------------------------------------

2725 NE 28th Street, Suite 130    Fort Worth    TX    76111 449 George Wallace
Drive    Gadsden    AL    35903 515 North Limestone Street    Gaffney    SC   
29340 841 Odum Road, Suite 105    Gardendale    AL    35071 3115 South 1st
Street, Suite 300    Garland    TX    75041 3465 West Walnut Street, Suite 107
   Garland    TX    75042 1330 Fifth Avenue, Suite 250    Garner    NC    27529
2568 West Franklin Blvd.    Gastonia    NC    28052 808 East Franklin Blvd.   
Gastonia    NC    28054 1113 N. Fraser Street    Georgetown    SC    29440 134
Saint James Avenue, Suite 6    Goose Creek    SC    29445 2080 N. Hwy. 360,
Suite 140    Grand Prairie    TX    75050 817 W. Pioneer Parkway, Suite 156   
Grand Prairie    TX    75051 2565 East Andrew Johnson Highway    Greeneville   
TN    37745 3733 B Farmington Drive    Greensboro    NC    27407 2403
Battleground Avenue, Suite 6    Greensboro    NC    27408 631 Willow Lane, Suite
K    Greenville    AL    36037 1414 E. Washington Street, Suite H    Greenville
   SC    29607 1414 E. Washington Street, Suite G    Greenville    SC    29607
3405 White Horse Road, Suite C    Greenville    SC    29611 2301 Wade Hampton
Blvd., Suite 3    Greenville    SC    29615 718A Montague Avenue    Greenwood   
SC    29649 726-A Montague Avenue    Greenwood    SC    29649 1309 B West
Poinsett Street    Greer    SC    29650 129 Lee Avenue    Hampton    SC    29924
318 E. Jackson Street    Harlingen    TX    78550 587 Highway 31 NW, Suite A PO
Box 788    Hartselle    AL    35640 112 East Carolina Avenue    Hartsville    SC
   29550 475 N. Main Street, Suite D    Hemingway    SC    29554 512 South Main
Street    Hendersonville    NC    28792 2442-B Hwy. 70 Southeast    Hickory   
NC    28602 2108 N. Centennial Street, Suite 114    High Point    NC    27265
3659 Lorna Road, Suite 125    Hoover    AL    35216 7100 Regency Square Blvd.,
Suite 248    Houston    TX    77036 1804 Wirt Road    Houston    TX    77055
5517 Airline Drive, Suite E    Houston    TX    77076 459 Uvalde Road    Houston
   TX    77015 6003 Bellaire Blvd., Suite G    Houston    TX    77081 4925
University Drive, Suite 110    Huntsville    AL    35816 700 Airport Road, Suite
E    Huntsville    AL    35802 1918 North Story Road    Irving    TX    75061
4405 N. College Avenue, Suite C    Jackson    AL    36545 319 Vann Drive, Suite
B    Jackson    TN    38305 1811 Highway 78 East, Suite 110    Jasper    AL   
35501 800 Highway 78 East, Suite 300    Jasper    AL    35501 3014 Bristol
Highway, Suite 3    Johnson City    TN    37601 3379 Cloverleaf Parkway   
Kannapolis    NC    28083 421 West Stone Drive, Suite 3    Kingsport    TN   
37660



--------------------------------------------------------------------------------

200 West Mill Street    Kingstree    SC    29556 218 E. Kleberg Avenue   
Kingsville    TX    78363 7118 Maynardville Highway    Knoxville    TN    37918
1645 Downtown West Blvd., Unit 11    Knoxville    TN    37919 109 East Main
Street    Lake City    SC    29560 226 S. Main Street    Lancaster    SC   
29720 502 W. Calton Road, Suite 109    Laredo    TX    78041 1104-B North Meadow
   Laredo    TX    78040 2300 N. Main Street, Suite 205    Las Cruces    NM   
88001 507 N. Harper Street, Suite D    Laurens    SC    29360 1915 West Gore
Blvd., Suite 3    Lawton    OK    73501 224 West Main Street, Suite D    Lebanon
   TN    37087 5175 Sunset Boulevard, Suite 4    Lexington    SC    29072 371
West Church Street    Lexington    TN    38351 110 E. Tyler Street    Longview
   TX    75601 348 North Highway 701, Unit 1    Loris    SC    29569 588 Bailey
Road, Suite E    Lumberton    NC    28358 2021 Gallatin Pike North, Suite 240   
Madison    TN    37115 103 South Brooks Street    Manning    SC    29102 1107
East Godbold Street    Marion    SC    29571 1313 Dallas Street    McAllen    TX
   78501 2839 S. Douglas Blvd., Suite 103    Midwest City    OK    73130 2708 H
E. Griffin Parkway    Mission    TX    78572 5238 U.S. Highway 90 W, Suite D   
Mobile    AL    36619 6345 Airport Boulevard, Suite G    Mobile    AL    36608
104 Bi-Lo Way, Suite A2    Moncks Corner    SC    29461 3306 Highway 74 West,
Unit D    Monroe    NC    28110 6144 Atlanta Highway    Montgomery    AL   
36117 2206 Village Drive    Moody    Al    35004 1631 E. Andrew Johnson Highway
   Morristown    TN    37814 1035 Johnnie Dodds Blvd., Suite C-7    Mt. Pleasant
   SC    29464 1636 Memorial Blvd.    Murfreesboro    TN    37129 605 Broadway
Street    Myrtle Beach    SC    29577 1377 Wilson Road    Newberry    SC   
29108 2108A W. Lindsey Street    Norman    OK    73069 404 E. Martintown Road,
Suite 4    North Augusta    SC    29841 1924 Remount Raod    North Charleston   
SC    29406 1922 Remount Road    North Charleston    SC    29406 867 U.S.
Highway 17 South    North Myrtle Beach    SC    29582 80 McFarland Drive, Suite
2    Northport    AL    35473 7141 S. Western Avenue, Suite C    Oklahoma City
   OK    73139 6221 N. Meridian Avenue    Oklahoma City    OK    73112 642 John
C. Calhoun Drive    Orangeburg    SC    29115 1291 John C. Calhoun Drive   
Orangeburg    SC    29115 1225 Snow Street, Suite 4    Oxford    AL    36203
1986 US Highway 78 East    Oxford    AL    36203 3910 Fairmont Parkway, Suite D
   Pasadena    TX    77504 2550 Broadway Street    Pearland    TX    77581



--------------------------------------------------------------------------------

1401 Stemley Bridge Road, Suite 13    Pell City    AL    35125 3304 U.S. Highway
80 West, Suite E    Phenix City    AL    36870 230 West Parker Road, Suite 190
   Plano    TX    75075 246 Interstate Commercial Park Loop    Prattville    AL
   36066 4011 Capital Blvd., Suite 123    Raleigh    NC    27604 4761 E. Hwy.
83, Suite B, Plaza Del Mar    Rio Grande City    TX    78582 592 N. Anderson
Road    Rock Hill    SC    29730 704-C E. Broad Avenue    Rockingham    NC   
28379 3806 Avenue I, Suite 22    Rosenberg    TX    77471 1015 S. Mays Street,
Suite 101    Round Rock    TX    78664 811 S. Jake Alexander Blvd.    Salisbury
   NC    28147 4502 Centerview Drive, Suite 116    San Antonio    TX    78228
1121 SW Military Drive, Suite 101    San Antonio    TX    78221 14145
Nacogdoches Road, Suite 1    San Antonio    TX    78247 3221 Wurzbach Road   
San Antonio    TX    78238 3655 Fredricksburg Road, Suite 119    San Antonio   
TX    78201 4525 Rigsby Avenue, Suite 106    San Antonio    TX    78222 7500
Eckhert Road, Suite 460    San Antonio    TX    78240 11819 West Avenue, Suite 2
   San Antonio    TX    78216 206-B West San Antonio Street    San Marcos    TX
   78666 1605 S. Broad Street    Scottsboro    AL    35768 211 Oconee Square
Drive    Seneca    SC    29678 1510 N. Kickapoo Avenue, Suite 1    Shawnee    OK
   74804 2400 Herodian Way SE, Suite 147N    Smyrna    GA    30080 10755 N.
Loop, Suite P    Socorro    TX    79927 195A S. Converse Street    Spartanburg
   SC    29306 110 Garner Road, Suite 10, Merchants Plaza    Spartanburg    SC
   29303 5015 FM 2920 Road, Suite B    Spring    TX    77388 12220 Murphy Road,
Suite H    Stafford    TX    77477 11925 Southwest Freeway, Suite 6    Stafford
   TX    77477 230 Signal Hill Drive    Statesville    NC    28625 115 E.
Richardson Avenue    Summerville    SC    29483 251 Broad Street    Sumter    SC
   29150 708 Bultman Drive    Sumter    SC    29150 1209 N. Main Avenue   
Sylacauga    AL    35150 513 East Battle Street    Talladega    AL    35160 2314
W. Adams Avenue, Suite C    Temple    TX    76504 33208 Highway 43, Suite A   
Thomasville    AL    36784 1237 Highway 231 South    Troy    AL    36081 2001
Skyland Blvd. East, Suite C-1    Tuscaloosa    AL    35405 2523 East Fifth
Street    Tyler    TX    75701 410 N. Duncan Bypass, Suite D    Union    SC   
29379 2912 N. Laurent Street    Victoria    TX    77901 1615 N. Valley Mills
Drive, Suite 1615    Waco    TX    76710 110A N. Memorial Avenue    Walterboro
   SC    29488 1025 North Texas Blvd., Suite 17    Weslaco    TX    78596 622
Twelfth Street    West Columbia    SC    29169 420 Eastwood Road, Suite 101   
Wilmington    NC    28403



--------------------------------------------------------------------------------

153 N. Congress Street    Winnsboro    SC    29180 3193-D Peters Creek Parkway
   Winston-Salem    NC    27127 4964 Martin View Lane    Winston-Salem    NC   
27104 902 N. Main Street    Woodruff    SC    29388 710 E Liberty Street, Suite
102    York    SC    29745 1300 West Vandament Avenue, Suite 2301    Yukon    OK
   73099



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

Liens created by the following documents and any financing statements now
existing or hereafter filed related thereto:

Business Loan Agreement dated on or about January 9, 2012, made by Regional with
Wells Fargo Bank, National Association (“Wells Fargo”), allowing Regional to
borrow up to $1,500,000 on a revolving basis. As an inducement, Wells Fargo
required the execution of a Promissory Note by Regional in favor of Wells Fargo
(as identified in Schedule 8.6) related to certain real and personal property
(as described therein) located at 507 and 509 W. Butler Road, Mauldin, South
Carolina, as the same has been amended, modified or extended.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Regional Finance Company of Oklahoma, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly-owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

Regional Finance Company of Louisiana, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

RMC Financial Services of Florida, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Georgia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Upstate Motor Company

Credit Recovery Associates, Inc.

RMC Reinsurance, LTD



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

  

Account Number

  

City

  

State

  

Purpose

  

Company Name

   Sweep Account BB & T    XXXXXXXXXX    Winston Salem    NC    Depository   
Regional Management Corp    BB & T    XXXXXXXXXX    Winston Salem    NC   
Depository    Regional Finance Corp of TN    Compass Bank    XXXXXXXXXX   
Birmingham    AL    Depository    Regional Finance Corp of TX    Compass Bank   
XXXXXXXXXX    Birmingham    AL    Depository    Regional Finance Corp of TX   
First Bank    XXXXXXXXXX    Dickson    TN    Depository    Regional Finance Corp
of TN    First Citizens    XXXXXXXXXX    Columbia    SC    Depository   
Regional Finance of SC    First Citizens    XXXXXXXXXX    Columbia    SC   
Depository    Regional Finance of SC    First National    XXXXXXXXXX   
Edinburgh    TX    Depository    Regional Finance Corp of TX    First National
Bank    XXXXXXXXXX    Taladega    AL    Depository    Regional Finance Corp of
AL    First National Bank of TN    XXXXXXXXXX    Livingston    TN    Depository
   Regional Finance Corp of TN    First Tennessee Bank    XXXXXXXXXX    Memphis
   TN    Depository    Regional Finance Corp of TN   
International Bank and Commerce    XXXXXXXXXX    Laredo    TX    Depository   
Regional Finance Corp of TX    International Bank and Commerce    XXXXXXXXXX   
Laredo    TX    Depository    Regional Finance Corp of TX    International Bank
and Commerce    XXXXXXXXXX    Laredo    TX    Depository    Regional Finance
Corp of TX    NBSC    XXXXXXXXXX    Columbus    GA    Depository    Regional
Finance Corp of SC    Southeast Bank    XXXXXXXXXX    Dayton    TN    Depository
   Regional Finance Corp of TN    Southside    XXXXXXXXXX    Tyler    TX   
Depository    Regional Finance Corp of TX    US Bank    XXXXXXXXXX    Columbia
   TN    Depository    Regional Finance Corp of TN    Bank Of America   
XXXXXXXXXX    Charlotte    NC    Reinsurance    RMC Reinsurance    Bank Of
America    XXXXXXXXXX    Charlotte    NC    Payroll    Regional Management Corp
   Sweep Account Bank Of America    XXXXXXXXXX    Charlotte    NC    Loan
Disbursement    Regional Management Corp    Sweep Account Bank Of America   
XXXXXXXXXX    Charlotte    NC    Master Depository    Regional Management Corp
   Bank Of America    XXXXXXXXXX    Charlotte    NC    Master Funding   
Regional Management Corp    Bank Of America    XXXXXXXXXX    Charlotte    NC   
Depository    Regional Finance Corp of SC    Sweep Account Bank Of America   
XXXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corp of TX   
Sweep Account Bank Of America    XXXXXXXXXX    Charlotte    NC    Depository   
Regional Finance Corp of TX    Sweep Account Bank Of America    XXXXXXXXXX   
Charlotte    NC    Depository    Regional Finance Corp of TX    Sweep Account
Bank Of America    XXXXXXXXXX    Charlotte    NC    Depository   
Regional Finance Corp of OK    Sweep Account



--------------------------------------------------------------------------------

Bank Name

  

Account Number

  

City

  

State

  

Purpose

  

Company Name

   Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC    Used to
transfer all non-Wells Fargo deposits to main SC Checking   
Regional Management Corp    Wells Fargo    XXXXXXXXXX    Greenville    SC    SC
Checking / Depository (sweep account)    Regional Finance Corp of SC    Sweep
Account Wells Fargo    XXXXXXXXXX    Greenville    SC    SC Checking /
Depository (sweep account)    Regional Finance Corp of SC    Sweep Account Wells
Fargo    XXXXXXXXXX    Greenville    SC    SC Checking / Depository (sweep
account)    Regional Finance Corp of SC    Sweep Account Wells Fargo   
XXXXXXXXXX    Greenville    SC    RMC Checking / Depository (sweep account)   
RMC Financial Services Corp    Sweep Account Wells Fargo    XXXXXXXXXX   
Greenville    SC    TX Checking / Depository (sweep account)    Regional Finance
Corp of TX    Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC    NC
Checking / Depository (sweep account)    Regional Finance Corp of NC    Sweep
Account Wells Fargo    XXXXXXXXXX    Greenville    SC    TN Checking /
Depository (sweep account)    Regional Finance Corp of TN    Sweep Account Wells
Fargo    XXXXXXXXXX    Greenville    SC    AL Checking / Depository (sweep
account)    Regional Finance Corp of AL    Sweep Account Wells Fargo   
XXXXXXXXXX    Greenville    SC    ACS    AutoCredit Source    Sweep Account
Wells Fargo    XXXXXXXXXX    Greenville    SC    Corporate AP    Regional
Management Corp    Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC
   Corporate Loan Solicitation    Regional Management Corp    Sweep Account
Wells Fargo    XXXXXXXXXX    Greenville    SC    SC Loan Solicitation   
Regional Finance Corp of SC    Sweep Account Wells Fargo    XXXXXXXXXX   
Greenville    SC    TN Loan Solicitation    Regional Finance Corp of TN    Sweep
Account Wells Fargo    XXXXXXXXXX    Greenville    SC    TX Loan Solicitation   
Regional Finance Corp of TX    Sweep Account Wells Fargo    XXXXXXXXXX   
Greenville    SC    NC Loan Solicitation    Regional Finance Corp of NC    Sweep
Account Wells Fargo    XXXXXXXXXX    Greenville    SC    SC NB Loan Solicitation
   Regional Finance Corp of SC    Sweep Account Wells Fargo    XXXXXXXXXX   
Greenville    SC    TN NB Loan Solicitation    Regional Finance Corp of TN   
Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC    TX NB Loan
Solicitation    Regional Finance Corp of TX    Sweep Account Wells Fargo   
XXXXXXXXXX    Greenville    SC    NC NB Loan Solicitation    Regional Finance
Corp of NC    Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC   
AL NB Loan Solicitation    Regional Finance Corp of AL    Sweep Account Wells
Fargo    XXXXXXXXXX    Greenville    SC    Closed    Regional Finance Corp of TX
   Wells Fargo    XXXXXXXXXX    Greenville    SC    Closed    Regional Finance
Corp of TX    Wells Fargo    XXXXXXXXXX    Greenville    SC    Closed   
Regional Finance Corp of TX    Wells Fargo    XXXXXXXXXX    Greenville    SC   
Closed    Regional Finance Corp of TX    Wells Fargo    XXXXXXXXXX    Greenville
   SC    Closed    Regional Finance Corp of TX    Wells Fargo    XXXXXXXXXX   
Greenville    SC    NM Checking    Regional Finance Corp of NM    Sweep Account
Wells Fargo    XXXXXXXXXX    Greenville    SC    RMC Central    RMC    Sweep
Account Wells Fargo    XXXXXXXXXX    Greenville    SC    CRA/Depository (sweep
account)    CRA    Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC
   SC Trust CRA    CRA    Wells Fargo    XXXXXXXXXX    Greenville    SC    NM NB
Loan Solicitation Account    Regional Finance Corp of NM    Sweep Account Wells
Fargo    XXXXXXXXXX    Greenville    SC    NM Loan Solicitation Account   
Regional Finance Corp of NM    Sweep Account Wells Fargo    XXXXXXXXXX   
Greenville    SC    OK NB Loan Solicitation Account    Regional Finance Corp of
OK    Sweep Account Wells Fargo    XXXXXXXXXX    Greenville    SC    OK Loan
Solicitation Account    Regional Finance Corp of OK    Sweep Account Wells Fargo
   XXXXXXXXXX    Greenville    SC    AL Loan Solicitation Account    Regional
Finance Corp of AL    Sweep Account



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

Promissory Note, dated January 9, 2012, in an aggregate principal amount not to
exceed $1,500,000 made by Regional payable to the order of Wells Fargo, National
Association (the “Wells Fargo Revolver”), as the same has been amended, modified
or supplemented.